[Cite as Peterson v. Ohio Dept. of Transp., 2011-Ohio-6934.]




                                                     Court of Claims of Ohio
                                                           The Ohio Judicial Center
                                                   65 South Front Street, Third Floor
                                                              Columbus, OH 43215
                                                    614.387.9800 or 1.800.824.8263
                                                               www.cco.state.oh.us



JENNIFER PETERSON

       Plaintiff

       v.

OHIO DEPT. OF TRANSPORTATION

       Defendant

Case No. 2011-06781-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                 FINDINGS OF FACT
        {¶1}     Plaintiff,   Jennifer     Peterson,      filed   this   action   against
defendant, Department of Transportation (ODOT), alleging that she
suffered property damage to her car as a proximate result of negligence
on the part of ODOT in maintaining a hazardous condition on Dublin Road
in Franklin County. Plaintiff related she was traveling on Dublin Road on
March 15, 2011, at approximately 6:10 p.m. when her vehicle struck a
pothole. The impact of striking the pothole damage two of plaintiff’s tires.
In her complaint, plaintiff requested damages in the amount of $659.67,
the stated cost of replacement parts and automotive repair expenses. The
filing fee was paid.
       {¶2}    Defendant filed an investigation report requesting plaintiff’s
claim be dismissed due to the fact the City of Columbus or Marble Cliff
(depending on the exact location of plaintiff’s incident) and not ODOT
bears the maintenance responsibility for the section of Dublin Road or US
Route 33 where plaintiff’s incident occurred. In support of the request to
dismiss, ODOT stated, “the City of Columbus or Marble Cliff” takes care of
this section of US Route 33. Defendant advised, “[a]s such, this section of
roadway is not within the maintenance jurisdiction of the defendant.” The
site of the damage-causing incident was located in the City of Columbus
or in Marble Cliff.
                            CONCLUSIONS OF LAW
       {¶3}    R.C. 2743.10(A) provides:
       {¶4}    “(A) ‘State’ means the state of Ohio, including, but not limited
to, the general assembly, the supreme court, the offices of all elected state
officers, and all departments, boards, offices, commissions, agencies,
institutions, and other instrumentalities of the state.       ‘State’ does not
include political subdivisions.”
       {¶5}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶6}    “(A)(1) The state hereby waives its immunity from liability,
except as provided for the office of the state fire marshal in division (G)(1)
of section 9.60 and division (B) of section 3737.221 of the Revised Code
and subject to division (H) of this section, and consents to be sued, and
have its liability determined, in the court of claims created in this chapter in
accordance with the same rules of law applicable to suits between private
parties, except that the determination of liability is subject to the limitations
set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division
(A)(2) or (3) of this section. To the extent that the state has previously
consented to be sued, this chapter has no applicability.”
       {¶7}     R.C.   5501.31 in pertinent part states:
       {¶8}     “Except in the case of maintaining, repairing, erecting traffic
signs on, or pavement marking of state highways within villages, which is
mandatory as required by section 5521.01 of the Revised Code, and
except as provided in section 5501.49 of the Revised Code, no duty of
constructing,    reconstructing,   widening,    resurfacing,   maintaining,   or
repairing state highways within municipal corporations, or the bridges and
culverts thereon, shall attach to or rest upon the director . . .”
       {¶9}     The site of the damage-causing incident was not within the
maintenance jurisdiction of defendant. Consequently, plaintiff’s case is
dismissed.
                                 Court of Claims of Ohio
                                       The Ohio Judicial Center
                               65 South Front Street, Third Floor
                                          Columbus, OH 43215
                                614.387.9800 or 1.800.824.8263
                                           www.cco.state.oh.us



JENNIFER PETERSON

    Plaintiff

    v.

OHIO DEPT. OF TRANSPORTATION

    Defendant
Case No. 2011-06781-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

      Having considered all the evidence in the claim file and, for the
reasons set forth in the memorandum decision filed concurrently herewith,
plaintiff’s claim is DISMISSED. Court costs are assessed against plaintiff.




      ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:

Jennifer Peterson                               Jerry Wray, Director
2426 Southway Drive                             Department               of
Transportation
Upper Arlington, Ohio 43221                     1980 West Broad Street
                                                Columbus, Ohio 43222
SJM/laa
8/18
Filed 8/24/11
Sent to S.C. reporter 1/19/12